 

 

 

© EXHIBIT 3 TO ORDER

DOCS_DE:221182.3 73864/001

 
 

6vLT7Z I 900

 

 

 

 

 

 

 

 

 

 

"$p10994/00°000‘00$ OLE eseds ‘Du|
pue syoog 4184} JO Matas e uodN paseq ‘s1e7) BANJEUBIS SINS
Wie} Sy} JO} Aqigel| OU aAey S10}QaqQ SUL .
"$p10394|70'L6‘8S 9¢ auOysAay Jounseas]
pue sxooq 41ay} Jo Maiaas e uodn paseq , Aquno) puepyeo
WUe}D S14} 404 Azpiqel] OU BABY S10}Gaq AYL
*sp109a1!G/'SZ6'07$ OL poomuaa5 SADIAI8S
pue sy00q 4124} JO Mainas e uodn paseq ° jelnueul4 SHINN
wiefd siyy 104 Appiqel| OU BABY S1OIGAQ SYL
“sps00a4)//°9€6'E7VS zs eseds on
pue sxoog say} Jo Mainas e uodn paseq ‘QPIMp}IOM $11S1307
Wu1e|2 S14} 104 Appgel] OU aAeY Sud}qeaq ay) . UeIIIWY BAIEN
"sps09a1/00'0$ 72Z joo, sn YNWS “Cd JI
pue syoog 4134} JO MaiAas e uodn paseq
Wied Sly} 404 Apigel] Ou aAeY S10}qaq a4
"sps09a.|00°0$ Tez. poomuaaly NWS “GC 121y
pue syoog Jay} jo MaiAad e uodn paseq
wirejd sly} 104 Apyiqely OU aAeY SJO}G|q SYL .
*sp10921/00°0$ OZZ eueds ulus *q jay
pue syooq 4134} JO MalAad e uodnN paseq ,
WIe{d Siyz 404 Ayyiqel] OU aAeY SJOIGEG BYL .
‘sp109a4|00'0$ 61Z auo}sAay YNWS °C [21

pue syooq 4194} Jo Manas e uodn paseq
WIE} SY} 404 AqIgel| OU aAeY SJOIGaQ 2

 

 

suute|D As!

N- © UqIYyxXg

 

 

 

 

    

 

 
